Exhibit 10.2

AMENDMENT
TO
EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

THIS AMENDMENT (“Amendment”) to that certain Employment, Confidentiality and
Non-Competition Agreement (the “Employment Agreement”), entered into between
ARTISTdirect, Inc., a Delaware corporation (the “Company”), and Octavio Herrera
(“Executive”), is entered into as of July 28, 2006.  Capitalized terms used
herein and not defined shall have the meanings given to them in the Employment
Agreement.

RECITALS

WHEREAS, the parties hereto entered into the Employment Agreement effective as
of July 28, 2005; and

WHEREAS, the parties hereto desire to amend the Employment Agreement, all upon
the terms and conditions set forth herein.

NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the parties agree to the terms and conditions set forth herein.

1.              Performance Bonus.  Section 2.2 shall be amended to include the
following language at the end of the Section:

“Any Performance Bonus shall be paid during the first half of the next calendar
year following the period for which it is earned.”

2.              Stock Option Grant.  Reference to “Nasdaq National Market” in
Section 3 of the Employment Agreement shall be replaced with “Over the Counter
Bulletin Board.”

3.              Standard of Performance.  Subject to Executive’s satisfaction of
Section 4 of this Amendment, the parties hereby agree that all references to
“twelve (12) months” contained in Section 4 of the Employment Agreement shall be
deleted and replaced with “twenty-four (24) months.”  In addition, during the
twenty-four (24) month period, Executive shall ensure that OnSystems does not
operate or do any business whatsoever that would require Executive’s attention
except for activities reasonably related to the wind-down and dissolution of
OnSystems.  In the event that Executive becomes aware of any development
regarding OnSystems that may require Executive’s attention which is not related
to the wind-down and dissolution, Executive shall immediately notify the Company
of such development.

4.              OnSystems.  Executive further agrees to file or cause to be
filed with the Secretary of State of California a Certificate of Election to
Wind Up and Dissolve OnSystems (the “Election”), which shall be filed on or
before August 18, 2006 (the “Deadline”).  Failure to file the Election by the
Deadline shall constitute a breach of Executive’s obligations under the
Employment Agreement.

5.              Termination Payments.  A new Section 5.6 shall be added which
shall read as follows:

“5.6.       Termination Payments.  If Executive is entitled to any payments or
benefits pursuant to either Section 5.3 or 5.4 of this Agreement, then, to the
extent necessary to avoid adverse tax consequences pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended, the first installment of
Executive’s Base Salary shall be paid six (6) months after Executive becomes
entitled to the continuation of Base


--------------------------------------------------------------------------------




Salary and shall be in an amount equal to the aggregate of six (6) months of
Base Salary as provided in Section 5.3 or 5.4, as applicable.  Thereafter, the
balance due shall be paid according to the terms of Section 5.3 or 5.4, as
applicable.”

6.             Conflicts.  Except as expressly set forth in this Amendment, the
terms and provisions of the Employment Agreement shall continue unmodified and
in full force and effect.  In the event of any conflict between this Amendment
and the Employment Agreement, this Amendment shall control.

7.             Governing Law.  This Amendment shall be governed and construed
under the laws of the State of California, and shall be binding on and shall
inure to the benefit of the parties and their respective successors and
permitted assigns.

[The remainder of this page is left blank intentionally.]

 

2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment, effective
as of the date written above.

 

“EXECUTIVE”

 

“COMPANY”

 

 

 

 

 

 Octavio Herrera

 

ARTISTdirect, Inc.

 

 

 

 

 

/s/ Octavio Herrera

 

 

By: /s/ Robert  N. Weingarten

 

 

Octavio Herrera

 

      Robert  N. Weingarten
Its: Chief Financial Officer

 

 

 

3


--------------------------------------------------------------------------------